Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to correspondence filed 06/08/22 regarding application 16/686,756, in which claims 2, 14, and 19 were amended and claims 21-27 were added. Claims 1-27 are pending and have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 06/08/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,482,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
The proper terminal disclaimer filed on 06/08/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,482,381 overcomes the nonstatutory double patenting rejections based on the claims of US Patent No. 10,482,381, and so the rejections are withdrawn.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, the prior art of record does not fairly teach or suggest “…applying artificial intelligence technology to process a data set and automatically generate a narrative story about the data set, the method comprising: a processor executing a story evaluation program, wherein the story evaluation program executing step comprises computing an evaluation indicator about the data set according to defined metrics, the evaluation indicator indicating whether the narrative story about the data set is to be generated; the processor triggering an execution of a story generation program in response to the evaluation indicator indicating that the narrative story about the data set is to be generated; the processor executing the story generation program in response to the triggering step, the story generation program executing step comprising automatically rendering the narrative story about the data set based on an angle data structure that is deemed to appropriately characterize the data set; and repeating the story evaluation program executing step, the triggering step, and the story generation program executing step with respect to a plurality of data sets to thereby automatically generate a plurality of narrative stories.” Independent claims 13 and 18 recite similar limitations.

The closest prior art, Bringsjord (7,333,967) discloses a system for automatically composing a story. Bringsjord generates fictional stories from an input theme. (See Bringsjord; col. 3, lines 44-47; see also col. 9, lines 58-59). From this input theme, the system will extract elements of "domain knowledge 100AI" from a database of stock characters, events, and items to serve as elements of a fictional story that will be assembled together in a fashion to generate a plot for the fictional story around the defined theme. (See Bringsjord; Figure 2A). Bringsjord also describes that simulation and multiple plot outcomes can be considered when producing the fictional story. (See Bringsjord; col. 17, lines 4-16). Thus, Bringsjord is a literature tool that starts from an input theme and generates a fictional story to fit that theme and does not disclose the limitations of claims 1, 13, and 18. 

Toupal (6,976,031) discloses a story generation technique which relies on story templates. Toupal effectively maps data to a story template that is largely a "pre-written" story with various blanks to be filled-in by the processed data. (See Toupal; col. 5, lines 65-66). Figure 4 of Toupal shows an exemplary template 68, and it shows that the template includes a large "text field 114" (although Figure 4 includes a typographical error where this is identified as a "test" field; see Toupal at col. 6, lines 28-41 ("Text field 114 contains the text of the article to be generated from template 68. This text field will contain token identifiers throughout the text, indicating those locations for which actual game-specific information (team names, player names, scores, and the like) is to be substituted.").  Toupal also does not disclose the limitations of claims 1, 13, and 18. 

Markowski et al. (2003/0110186) discloses generating news reports based on the occurrence of predefined events in a certain domain. Markowski collects and aggregates data into a time series structure for a domain such as stock prices or sports ([0038]). The system then determines whether the data series contains a “reportable event” based on trigger conditions input by a user, and if so, generates and news story ([0039]). This is not considered equivalent to Applicant’s artificial intelligence approach which relies on an “angle data structure” for rendering the story, and so Markowski does not disclose the limitations of claims 1, 13, and 18.

A combination or modification of Bringsjord, Toupal, and Markowski would not have resulted in the limitations of claims 1, 13, and 18, and therefore claims 1, 13, and 18 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-12, 14-17, and 19-27 contain allowable subject matter because they further limit the allowable subject matter of parent claims 1, 13, and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                      07/26/22